Citation Nr: 1722409	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran had active duty service from January 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus type II requires restricted diet, treatment with insulin, and regulation of activities, but did not result in two or more visits per month to a diabetes care provider or hospitalization due to hypoglycemic reactions or ketoacidosis.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, but no higher, for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

Increased Rating - Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected diabetes mellitus has been rated at 20 percent by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  38 C.F.R. § 4.120, Diagnostic Code 7913.

Under this regulation, to receive a higher disability rating, the medical evidence must show regulation of activities in addition to the required insulin use and restricted diet previously addressed in the criteria for a 20 percent disability rating.  

The Board notes that the record contains evidence of regulation of activities related to the Veteran's diabetes mellitus.  The Veteran was afforded a VA examination in August 2010.  The examiner noted that the Veteran was restricted in his ability to perform strenuous activities.  He carried glucose tablets due to episodes of low blood sugar when doing strenuous activities.  

During a March 2014 VA examination, the examiner noted that the Veteran required regulation of activities as part of medical management of his diabetes mellitus.  While working in the yard, his sugar has dropped as low as 40.  

Additionally, a September 2014 VA treatment record showed that the Veteran's activity level was restricted related to ongoing and advancing diabetic neuropathy.  The Veteran could walk short distances of no more than a city block without significant pain and burning in his feet.  The examiner noted that the Veteran's diabetic neuropathy was getting progressively worse and activities involving being on his feet could result in breakdown of the skin on his feet.  The Veteran was instructed to participate in upper body aerobic exercises to assist with diabetes control.

Based on the statements and findings noted above, the Board finds that the overall evidence demonstrates regulation of activities as defined by Diagnostic Code 7913.  Therefore, an initial disability rating of 40 percent is warranted.  

The Board must address whether the Veteran meets the criteria for a disability rating higher than 40 percent.  To receive a 60 percent disability rating, the evidence must show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, in addition to the previously met criteria of required use of insulin, restricted diet, and regulation of activities.  

The Board notes that the Veteran has not required hospitalization for his diabetes mellitus.  Additionally, the Veteran's episodes of ketoacidosis or hypoglycemic reactions required less than two visits per month to a diabetic care provider.  The March 2014 VA examiner specifically found that the Veteran visits his diabetic care provider for episodes of ketoacidosis and episodes of hypoglycemia less than two times per month.  Additionally, he had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months.  

Therefore, the Board finds that the Veteran is entitled to no greater than a 40 percent disability rating for diabetes mellitus type II.  

ORDER

Entitlement to an initial disability rating of 40 percent, but no more, for diabetes mellitus type II is granted.

REMAND

In an April 2017 appellant brief, the Veteran's representative asserted that the Veteran had something called "hidden hearing loss," where an individual is shown with difficulty hearing, but otherwise has been able to achieve normal or near-normal hearing under standard tests.  The examiner cited studies and articles from the University of Connecticut and Massachusetts Eye and Ear researchers.  The Board finds that a VA examiner must address the issue of hidden hearing loss prior to a decision on the merits.  

Additionally, in the same April 2017 appellant brief, the Veteran's representative asserted that hearing loss may be caused by diabetes mellitus.  He cited an article to support this assertion.  The VA examiner must address the issue of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file, specifically the April 2017 appellant brief.  The examiner should provide puretone thresholds in decibels and speech recognition scores and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss is causally related to or aggravated by his service-connected diabetes mellitus?  The examiner should specifically address the assertions in the April 2017 appellant brief and the Healthline article cited therein.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran currently has or had at separation from service "hidden hearing loss" as cited in the April 2017 appellant brief?  The examiner should specifically address the Veteran's lay assertions as well as the studies cited in the April 2017 appellant brief discussing "hidden hearing loss."  A discussion of the effects, testing, and history of "hidden hearing loss" would be extremely useful to the Board.  

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss, or hidden hearing loss if diagnosed, is causally related to the Veteran's service, to include any noise exposure during active service? 
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


